Schroeder, C.J.,
dissenting: The Supreme Court has previously construed The Professional Negotiations Act, K.S.A. 1977 Supp. 72-5413, et seq., to require rapid action in negotiations in order to reach agreement between the parties involved. In my opinion, the court made an about-face by permitting open-ended negotiations which may not terminate for several years.
The Honorable Bert J. Vance, after hearing all the evidence, found that in order for the Board to comply with the requirements of the Act the impasse proceedings in the Garden City school district would have to be completed by June 1, to give the Board sufficient time for the preparation of the budget. The findings and rulings of Judge Vance, in my opinion, were correct and completely within the law. The parties in this case had reached agreement on all items negotiated, except salaries.
The majority opinion distinguishes the Shawnee Mission case, National Education Association v. Board of Education, 212 Kan. 741, 512 P.2d 426 (1973), from the facts presented here. There we considered the time limitation for negotiations under the Act and said:
“What is important from the Board’s point of view is that it have its salary obligations fixed in time to prepare its budget (and tax levy) for the next school year. The timetable prescribed by the budget law requires a hearing on the proposed budget not later than August 15 of each year (K.S.A. 1972 Supp. 79-2933; K.S.A. 79-1801). Notice of the hearing must be published not less than ten days before then, or by August 5 (K.S.A. 1972 Supp. 79-2929). Obviously the preparation of the multi-million dollar budget required by a unified school district requires several weeks — the time varying, no doubt, with the size of the district. While the record is silent on the actual time required for this district, it is apparent that if June ended with its salary requirements unknown the district’s budget officer would be in serious trouble. (See K.S.A. 1972 Supp. 75-4322[u], fixing July 1 as the ‘budget submission date’ under the Public Employer-Employee Relations Act.)” (p. 754.)
*740Our court also upheld the trial court’s action fixing April 15 as the last day of required negotiations on the facts in the Shawnee Mission case.
In 1977 the legislature of Kansas amended The Professional Negotiations Act, L. 1977, ch. 248, to include a detailed and complete process for the declaration of impasse and its resolution (72-5426 through 5429). Careful reading of Chapter 248, Laws of 1977, indicates the provision for declaration of impasse and its resolution was merely amendatory of the original Professional Negotiations Act. An example is K.S.A. 1977 Supp. 72-5423(a), which reads in pertinent part:
“Nothing in K.S.A. 72-5413 to 72-5424, inclusive, and amendments thereto, shall be construed to change or affect any right or duty conferred or imposed by law upon any board of education, except that boards of education are required to comply with this act in recognizing professional employees’ organizations, and when such an organization is recognized, the board of education and the professional employees’ organization shall enter into professional negotiations prior to issuance of the annual teachers’ contracts or renewal of the same on request of either party.” (Emphasis added.)
K.S.A. 72-5426(b) clearly demonstrates that the question of the existence of an impasse is only pertinent under The Professional Negotiations Act if there is a continuing duty to negotiate. See Wilcox v. Billings, 200 Kan. 654, 657, 438 P.2d 108 (1968). In the Shawnee Mission case, 212 Kan. 741, Syl. ¶ 7, the court said that duty to negotiate ends no later than July 1. After the adoption of the 1977 amendments, and with the inclusion of impasse resolution procedures, certain procedural timelines were added to The Collective Negotiations Act. There is little question but that the impasse resolution procedures were not intended to add to the negotiation timelines, but were to fit into the previously developed time frame.
The district court, as did this court before it in Shawnee Mission, recognized that not only must the “legislative scheme” of the Act and the “intent” of the legislature be given effect, but also that the “budget law” must also be taken into account in adjudicating this case. These budget laws provide the procedures by which the political process of budgeting is conducted. It is clear that in this process ultimate responsibility must rest with directly elected representatives of the people, here the board of education.
*741The Honorable Lewis F. Powell, Jr., of the United States Supreme Court in his concurring opinion in Abood v. Detroit Board of Education, 431 U.S. 209, 257-58, 52 L.Ed.2d 261, 97 S.Ct. 1782 (1977), noted:
“Collective bargaining in the public sector is ‘political’ in any meaningful sense of the word. . . . [I]t is also true when public-sector bargaining focuses on such ‘bread and butter’ issues as wages, hours, vacations, and pensions. Decisions on such issues will have a direct impact on the level of public services, priorities within state and municipal budgets, creation of bonded indebtedness, and tax rates. The cost of public education is normally the largest element of a county or municipal budget. Decisions reached through collective bargaining in the schools will affect not only the teachers and the quality of education, but also the taxpayers and the beneficiaries of other important public services. Under our democratic system of government, decisions on these critical issues of public policy have been entrusted to elected officials who ultimately are responsible to the voters.”
Quoting from Summers, Public Sector Bargaining: Problems of Governmental Decisionmaking, 44 Cin. L. Rev. 669, 670 (1975), the Supreme Court observed in Abood that:
“We have developed a whole structure of constitutional and statutory principles, and a whole culture of political practices and attitudes as to how government is to be conducted, what powers public officials are to exercise, and how they are to be made answerable for their actions. Collective bargaining by public employers must fit within the governmental structure and must function consistently with our governmental processes; the problems of the public employer accommodating its collective bargaining function to government structures and processes is what makes public sector bargaining unique.”
Stated simply, but perhaps most accurately, the question addressed by the district court was whether the legislature intended to nullify the Kansas “budget laws” by providing open-ended arbitration (as here urged by petitioner), or rather intended that collective bargaining “fit within and function consistently with” the governmental budgeting processes. The district court was faced with the question whether the legislature intended that the statutory impasse resolution provisions of the Act be the end point whenever they may occur, and thus the “budgeting laws must give way,” or whether the legislature intended that both enactments be given meaning and effect.
The district court concluded that the legislature clearly intended that the provisions of both the Act and the “budget laws” be given meaning. The precept that statutes in pari materia must be construed together so that both are given force and effect is *742settled in Kansas. E.g., Farm & City Ins. Co. v. American Standard Ins. Co., 220 Kan. 325, 552 P.2d 1363 (1976); Ruthrauff, Administratrix v. Kensinger, 214 Kan. 185, 519 P.2d 661 (1974); Claflin v. Walsh, 212 Kan. 1, 509 P.2d 1130 (1973); City of Overland Park v. Nikias, 209 Kan. 643, 498 P.2d 56 (1972); Kansas-Nebraska Natural Gas Co. v. State Corporation Commission, 176 Kan. 561, 271 P.2d 1091 (1954).
Our court was confronted with a construction of The Professional Negotiations Act as amended in the case of In re NEA-Topeka, Inc., 224 Kan. 582, 581 P.2d 1187 (1978). There we indicated the speed with which negotiations should be conducted in order to reach agreement and said:
“[T]he legislature has evidenced its intent that the specific procedures for impasse mediation under The Professional Negotiations Act move with smoothness and rapidity toward agreement by the parties involved.
“The Act does not provide for piecemeal appeals from every adverse order of the trial court. In fact, the rapid time sequence established by the legislature for implementing and carrying out the impasse procedure indicates an opposite intent.” (p. 585.) (Emphasis added.)
That impasse proceedings were not intended to be something isolated and apart from The Professional Negotiations Act, but were intended to be a part of negotiations is indicated by the following statement from the NEA-Topeka case:
“The finding of impasse merely triggers the procedure by which future negotiations are to be conducted, hopefully toward a rapid and successful conclusion.” (p. 585.) (Emphasis added.)
Moreover, no mention was made in the 1977 amendment of The Professional Negotiations Act by the legislature of the “cutoff’ date created by the Shawnee Mission case. The petitioner herein urges that by such omission, or legislative inaction, the Shawnee Mission case was thereby repealed or reversed. The majority opinion adopted this position, which in my opinion, is erroneous.
This court has held many times that where a statute has been construed by the highest court having jurisdiction to pass on it, such construction is as much a part of the statute as if written into it originally. State, ex rel., v. Moore, 154 Kan. 193, Syl. ¶ 4, 117 P.2d 598 (1941). See also State v. One Bally Coney Island No. 21011 Gaming Table, 174 Kan. 757, 761, 258 P.2d 225 (1953). The Shawnee Mission case has been the law four years and the *743legislature has made no change in the cutoff date established by that decision. Therefore, it must be assumed that the legislature was content with the court’s construction of The Professional Negotiations Act as construed in the Shawnee Mission case. In State v. Beard, 197 Kan. 275, 416 P.2d 783 (1966), the court abandoned its prior construction of a statute, where the legislature made a substantial departure from the previous enactment which disclosed a change in the legislative concept of the purpose to be served. Here we are dealing with amendments to an existing statute rather than a completely new statute. Thus, the rule in Beard has no application.
The Collective Negotiations Act in its present form, including the amendments effective in 1977, eliminates many of the roadblocks in the collective negotiation process. What the Act required in its original form (which remains unchanged to this date) is stated in K.S.A. 1977 Supp. 72-5423(a):
“[T]he board of education and the professional employees’ organization shall enter into professional negotiations prior to issuance of the annual teachers’ contracts or renewal of same . . . .”
K.S.A. 1977 Supp. 72-5413(g) defines professional negotiations to mean “meeting, conferring, consulting and discussing in a good faith effort by both parties to reach agreement with respect to the terms and conditions of professional service.” Originally there was no method of determining the existence of “good faith effort” or bringing an end to the negotiation process short of resorting to a time-consuming mandamus proceeding in the local district court. Now, however, the existence of bad faith can be quickly adjudicated through the injunctive medium, pursuant to the 1977 amendments “prohibited practices” section, K.S.A. 1977 Supp. 72-5430.
Likewise, where parties were doing the best they could, but in spite of good faith efforts could not reach an acceptable meeting of the minds, nothing could be done short of sitting out the passage of time until the Shawnee Mission cutoff date was reached, or July 1. (Note that Judge Vance found the budgetary needs of U.S.D. 457 to be such that the cutoff date is June 1.) The remedy for this procedural block was provided by the 1977 legislative amendment creating an “impasse resolution procedure,” Le., K.S.A. 1977 Supp. 72-5426 through 72-5429. The legislature stated in K.S.A. 1977 Supp. 72-5426(a):
*744“If in the course of professional negotiation either the board of education or the recognized professional employees’ organization, or both, believe that an impasse exists therein, either party individually or both parties together may file a petition in the district court. . . asking the district court to find that an impasse exists in professional negotiation and to order the commencement of the impasse resolution procedures . . . .”
By such procedure it became possible to greatly shorten the collective negotiation process through resort to outside, independent opinion in the event parties were stalemated, albeit in good faith. In order to implement this procedure, I believe a cutoff date for negotiations must be retained so that final agreement may be reached within an established time frame.
For the reasons stated it is respectfully submitted the decision of Judge Vance was correct and should be permitted to stand.
McFarland, J., joins the foregoing dissenting opinion.